Name: Council Regulation (EEC) No 763/89 of 20 March 1989 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  agri-foodstuffs
 Date Published: nan

 29 . 3 . 89 Official Journal of the European Communities No L 84/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 763/89 of 20 March 1989 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, . and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 5c (la) of Regulation (EEC) No 804/68 (4), as last amended by Regulation (EEC) No 1109/88 (*), allows Member States to authorize temporary and partial transfers of reference quantities ; whereas this facility was introduced specifically to deal with a drop in production ; whereas the possibility that temporary transfers could be used for speculative purposes must be covered and limits set to the use of such transfers, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 5c (6) of Regulation (EEC) No 804/68 : The Council shall, where necessary and in accordance with the same procedure, set limits to the temporary transfers referred to in paragraph la.' Article 2 This Regulation shall center into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1989. For the Council The President C. ROMERO HERRERA (') OJ No C 265, 12. 10 . 1988 , p. 4. 0 OJ No C 12, 16. 1 . 1989. 0 OJ No C 337, 31 . 12. 1988, p. 16. (4) OJ No L 148, 28 . 6. 1968, p. 13 . (*) OJ No L 110, 29 . 4. 1988, p. 27.